                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         DAVID S. QUAIR,
                                   4                                                          Case No. 18-cv-07340-YGR (PR)
                                                          Petitioner,
                                   5
                                                    v.                                        ORDER OF DISMISSAL WITHOUT
                                   6                                                          PREJUDICE
                                         GOVERNMENT CLAIMS BOARD
                                   7     PROGRAM PIU #811226,
                                   8                      Respondent.

                                   9          This suit was reassigned from a magistrate judge to the undersigned in light of a recent
                                  10   Ninth Circuit decision.1 On December 5, 2018, this case was commenced when Petitioner, a state
                                  11   prisoner, filed a document captioned “Petition For A Writ of Habeas Corpus.” Dkt. 1. The Court
                                  12   notes that the instant petition does not seem to challenge either the fact of Petitioner’s conviction
Northern District of California
 United States District Court




                                  13   or the length of his sentence. Rather, it mostly pertains to the conditions of Petitioner’s
                                  14   confinement. However, the Court need not further address this issue because this action is being
                                  15   dismissed, as explained below.
                                  16              On the same day the action was filed, the Clerk of the Court sent a notice to Petitioner
                                  17   informing him that his action could not go forward until he paid the filing fee or filed a completed
                                  18   prisoner’s in forma pauperis application. Dkt. 2. The Clerk also sent Petitioner a blank in forma
                                  19   pauperis application and told him that he must pay the fee or return the completed application
                                  20   within twenty-eight days or his action would be dismissed.
                                  21          Thereafter, Petitioner filed in forma pauperis applications. Dkts. 4, 6. However, he did
                                  22   not file copies of the Certificate of Funds and prisoner trust account statement.
                                  23          The twenty-eight-day deadline has passed, and Petitioner has not paid the filing fee or filed
                                  24   the requisite supporting documents.
                                  25          IT IS HEREBY ORDERED THAT this action is DISMISSED WITHOUT PREJUDICE.
                                  26
                                              1
                                  27            Williams v. King, 875 F.3d 500, 503 (9th Cir. 2017) (magistrate judge lacked jurisdiction
                                       to dismiss case on initial screening because unserved defendants had not consented to proceed
                                  28   before magistrate judge).
                                   1   The Court notes that if Petitioner wishes to pursue any claims relating to his conditions of

                                   2   confinement, then Petitioner should take note that the dismissal is without prejudice to refiling as a

                                   3   civil rights action. Petitioner’s in forma pauperis applications are DENIED as incomplete. Dkts.

                                   4   4, 6. The Clerk shall terminate as moot all pending motions, including Petitioner’s other

                                   5   remaining motions (dkts. 7, 9, 10), and close the file.

                                   6          This Order terminates Docket Nos. 4, 6, 7, 9 and 10.

                                   7          IT IS SO ORDERED.

                                   8   Dated: February 26, 2019                         ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                   9                                                    United States District Court Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
